EXHIBIT 10(22)

PFIZER INC ANNUAL RETAINER UNIT AWARD PLAN

(Effective April 1996)

(Effective as of March 1, 2006, no further unit awards will be granted under
this Plan)

(Amended Effective March 1, 2006.)

(Amended Effective January 1, 2009)

1. Restricted Units. Each year, effective as of the date of the annual meeting
of shareholders, each director who is not an employee of Pfizer Inc (the
“Company”) or any of its subsidiaries, shall receive the share equivalent of his
or her annual retainer in restricted units. The appropriate number of units
shall be based upon the five-day average of the closing trading price of the
Common stock of the Company on the New York Stock Exchange for the first five
days of trading after April 1 of each year. The number of units shall be rounded
up to the nearest unit. All such units shall be referred to as the “Restricted
Units.” Effective as of March 1, 2006, no further Restricted Units will be
granted under this Plan.

2. Investment. All Restricted Units shall be held in the general funds of the
Company and shall be credited to the director’s account. The director’s account
shall be credited with the number of Restricted Units received on the date
specified in Paragraph 1.

3 Dividends.

(A) Whenever a dividend is declared, the number of Restricted Units in the
director’s account shall be increased by the result of the following
calculations: 1) the number of Restricted Units in the director’s account
(including any increase in units due to deferred dividends) multiplied by any
cash dividend declared by the Company on a share of its common stock, divided by
the closing market price of such common stock on the related dividend record
date; and/or 2) the number of Restricted Units in the director’s account
multiplied by any stock dividend declared by the Company on a share of its
common stock. In the event of any change in the number or kind of outstanding
shares of common stock of the Company including a stock split or splits, other
than a stock dividend as provided above, an appropriate adjustment shall be made
in the number of Restricted Units credited to the director’s account.

(B) Solely as to the Restricted Units granted, earned and vested prior to
January 1, 2005 (within the meaning of section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and regulations thereunder (“Section 409A”)),
a director may elect to receive directly in cash without deferral the value of
any cash dividend, declared by the Company on a share of its common stock, in
lieu of having his or her account credited as specified above in Paragraph 3(A).
Any such election shall be made, and may also be terminated, by written notice
directed to the Secretary of the Company prior to the calendar year of the
payment of the dividend.

(C) Solely as to the Restricted Units granted, earned or vested after
December 31, 2004 (within the meaning of Section 409A), a director may elect to
receive directly in cash without deferral the value of any cash dividend,
declared by the Company on a share of its common stock, in lieu of having his or
her account credited as specified above in Paragraph 3(A), provided that (1) the
director shall make his or her election as to the receipt of such cash dividends
prior to the year of payment of the applicable dividend and such election shall
not apply to the dividends payable on any Restricted Units previously granted in
a year prior to such election; and (2) the last such election shall apply to all
future cash dividends made subsequent to December 31, 2008 with respect to
Restricted Units granted, earned or vested after December 31, 2004 (within the
meaning of Section 409A). Such election is permanent and may not be changed
thereafter.

4. Distributions. Effective January 1, 2005, except to the extent provided for
dividends subject to an immediate cash distribution election under Paragraph 3
of this Plan, all payments made from this Plan shall be made at the same time,
and in the same form (as well as the same type of distribution, namely as to
whether in cash or shares of common stock), as the corresponding payments made
from the Pfizer Inc Nonfunded Deferred Compensation and Unit Plan for
Non-Employee Directors, as amended from time to time, and in accordance with the
elections made thereunder. Notwithstanding the foregoing, with respect to
Restricted Units granted, earned or vested after December 31, 2004 (within the
meaning of Section 409A), and granted, earned and vested as of December 31,
2008, including related earnings thereon (the “2009 Distribution Amounts”), such
2009 Distribution Amounts shall be paid in a lump sum to the director on July 1,
2009, provided the director files an election to do so with the Company by
December 31, 2008. Such elections are permanent and may not be changed after
December 31, 2008, and will have no subsequent effect after July 1, 2009.

With respect to all Restricted Units in the director’s account, the amount
payable to the director in each instance shall be determined by multiplying the
number of Restricted Units by the closing market price of the Company’s common
stock on the day prior to the date for payment or the last business day prior to
that date, if the day prior to the date for payment is not a business day.



--------------------------------------------------------------------------------

Where the director receives the balance of his or her account in annual
installments, each annual installment shall be a fraction of the value of the
balance of the Restricted Units credited to the director’s account on the date
of such payment, the numerator of which is one (1) and the denominator of which
is the total number of installments remaining to be paid at that time.

Notwithstanding the foregoing, solely as to the Restricted Units granted, earned
or vested after December 31, 2004 (within the meaning of Section 409A),
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid on the first day of the seventh month following the
director’s Separation from Service (or, if earlier, the first day of the month
after the director’s death). For purposes of this paragraph:

(A) “Key Employee” means an individual who is treated as a “specified employee”
as of his Separation from Service under Code section 409A(a)(2)(B)(i), i.e., a
key employee (as defined in Code section 416(i) without regard to paragraph
(5) thereof) of the Company or its affiliates if the Company’s stock is publicly
traded on an established securities market or otherwise. Key Employees shall be
determined in accordance with Code section 409A using a January 1 identification
date. A listing of Key Employees as of an identification date shall be effective
for the 12-month period following the identification date; and

(B) “Separation from Service” means a “separation from service” within the
meaning of Code section 409A.

5. Death. If a director should die before full payment of all Restricted Units
credited to his or her account, the value of such Restricted Units shall be paid
to his or her designated beneficiary or beneficiaries or to his or her estate in
accordance with his or her elections on file under and the provisions of the
Pfizer Inc Nonfunded Deferred Compensation and Unit Plan for Non-Employee
Directors, as amended from time to time. The value of such Restricted Units
shall be determined by multiplying the number of Restricted Units by the closing
market price of the Company’s common stock on the date of the director’s death
or on the next business day if the date of death is not a business day.

6 Anti-Assignment Provision. The right of a director to any Restricted Units and
any related earnings credited to his or her account shall not be subject to
assignment by him or her. If a director does assign his or her right to any
Restricted Units credited to his or her account, the Company may disregard such
assignment and discharge its obligation hereunder by making payment as though no
such assignment had been made.